DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the Pre-Interview Communication of the First Action Interview Pilot Program.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statements (IDS) on 11/19/2019, 3/2/2020, 6/5/2020, 11/3/2020, and 3/10/2021.  These filings are in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference numerals not mentioned in the description: 604 in Fig. 6, and 902, 906, 910, 912, and 914 in Fig. 9. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

35 USC 112(f) Notification
The following is a quotation of 35 U.S.C. 112(f):
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim 
The claim elements “means for collecting data in real time from a plurality of sources,” "means for generating key performance indicators based on the aggregated data for respective ones of a plurality of stages," “means for generating key performance indicators,” “means for outputting in real time the key performance indicator,” “means for generating performance forecasts,” and “means for generating a recommendation,” found in claim 18-20, are limitations that invoke 35 U.S.C. 112(f) because they explicitly use “means for” language.
Each of these terms are found to be definite based upon Applicant’s disclosure Paragraph Numbers [0040]-[0049] which describes various computer implemented embodiments of the invention that include computer processors and memory that would be the structure and means for performing the specified steps.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In the instant case, claims 12-17 are directed towards a process, and claims 1-11 and 18-20 are directed towards a machine or article of manufacture.
Regarding claim 1, the claim is directed to the judicial exception of certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. The aggregate data from a plurality of sources describing user interaction with digital services of a service provider system via a network,” “generate:  key performance indicators based on the aggregated data for output via a user interface for respective ones of a plurality of stages of user engagement with the digital services,” “generate… performance forecasts … for respective ones of a plurality of stages of user engagement with the digital services of the service provider system,” and “generate key performance indicators for a segment of a user population across the plurality of stages of user engagement for output via the user interface.” The concepts described in the limitations when taken both as a whole and individually are not meaningfully different than those found by the courts to be abstract ideas and are similarly considered to be certain methods of organizing human activity such as managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions. 
Additionally, the claims do not recite a practical application of the abstract concepts in that there is no specific use or application of the method steps other than to make conclusory determinations. The claims do not recite any particular use for these determinations that improve upon the underlying computer technology. Additionally, the claims recite the additional elements of: “In a data-driven operating model (DDOM) digital service management system, the system comprising: a data aggregation module implemented by at least one computing device to…a journey manager module implemented by the at least one computing device to… performance forecasts for output via the user interface… a segment manager module implemented by the at least one computing device,” (computer processor and memory with computer software instructions and computer display); “the performance forecasts generated using machine learning in real time based on the aggregated data,” (generic computer learning algorithm implemented via generic computer system). Additionally, independent claims 12 and 18 recite further additional elements: “In a data-driven operating model (DDOM) digital service management system, a method implemented by at least one computing device, the method comprising,” (computer processor and memory with computer instructions); ““means for collecting data in real time from a plurality of sources… means for generating key performance indicators based on the aggregated data for respective ones of a plurality of stages … means for generating key performance indicators … means for outputting in real time the key performance indicator,” (computer processor and memory with computer software instructions and computer display). Examiner notes that the implementation of the abstract concepts utilizing technology in this way is generally linking the use of the judicial exception to a particular technological environment or field of use (See MPEP 2106.05(h)). Accordingly, Examiner does not find that the claims recite a practical application of the abstract concepts recited by the claims.
Additionally, the elements of the instant process, when taken in combination, together do not recite significantly more than the abstract idea itself. In regard to the claims showing significantly more, the claims do not recite “significantly more” because the claim is not either 1) improving another technology, 2) improving the functioning of the computer itself, 3) Applying the judicial exception with, or by use of, a particular machine, 4) Effecting a transformation or reduction of a particular article to a different state or thing, 5) Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application, or 6) Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, as pointed out in the USPTO 101 Guidance.
The method and system, as claimed by the applicant, is no more than a general linking of the use of the abstract idea (an idea of itself) to a particular technological environment (the use of computers to calculate and transmit data). The recitation of well-known computer functions does not meet the “significantly more” threshold. Additionally, the application of computer technology amounts to merely applying the abstract concepts via computer elements. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0040]-[0049]). The recited computer elements and functions that are applied to the abstract idea in the claims are “In a data-driven operating model (DDOM) digital service management system, the system comprising: a data aggregation module implemented by at least one computing device to…a journey manager module implemented by the at least one computing device to… performance forecasts for output via the user interface… a segment manager module implemented by the at least one computing device,” (computer processor and memory with computer software instructions and computer display); “the performance forecasts generated using machine learning in real time based on the aggregated data,” (generic computer learning algorithm implemented via generic computer system). Additionally, independent claims 12 and 18 recite further additional elements: “In a data-driven operating model (DDOM) digital service management system, a method implemented by at least one computing device, the method comprising,” (computer processor and memory with computer instructions); ““means for collecting data in real time from a plurality of sources… means for generating key performance indicators based on the aggregated data for respective ones of a plurality of stages … means for generating key performance indicators … means for outputting in real time the key performance indicator,” (computer processor and memory with computer software instructions and computer display). For additional information see MPEP 2106.05(f) “claims that amount to nothing more 
Claim 12 recites a method that contains substantially similar subject matter as claim 1 and is rejected for the same reasons put forth above in regard to claim 1.
Claims 2-11, 13-17, and 19-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) are rejected based upon the same rationale, wherein the claim language does not recite “significantly more” than the abstract idea. Specifically, claims 2-11, 13-17, and 19-20 further narrow the abstract idea in that they recite additional computations or calculations that are a part of the above identified abstract idea. Additionally, claims 2-11, 13-17, and 19-20 do not recite any further additional elements not recited by the independent claims.
Regarding claims 1-11 and 18-20, the claim is directed to an apparatus/system and computer readable media for performing the method steps as described above and are rejected in that the recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. The application of computer technology in the claims merely serves to facilitate computerized implementation of the abstract idea. (see Applicant’s disclosure for implementation of computer components in Paragraph Numbers [0040]-[0049]).
The claims as a whole, do not amount to significantly more than the abstract idea itself. This is because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; and the claims do not move beyond a general link of the use of an abstract idea to a particular necessarily rooted in computer technology without an analogous situation that does not involve computer technology.
Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
Note: The analysis above applies to all statutory categories of invention. As such, the presentment of any claim otherwise styled as a machine or manufacture, for example, would be subject to the same analysis. 	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 11-20 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2011/0288907 to Harvey et al. (hereafter referred to as Harvey).
As per claim 1 Harvey discloses:
In a data-driven operating model (DDOM) digital service management system, the system comprising (Paragraph Number [0068] teaches the invention may employ data collected directly from cable and satellite television DSTBs, a known television industry term for devices used by television distribution system providers to convert and process 
a data aggregation module implemented by at least one computing device to aggregate data from a plurality of sources describing user interaction with digital services of a service provider system via a network (Paragraph Number [0077] teaches each of the different sets of data described above (i.e., clickstream data, program data, product purchase data, market touchpoint or media exposure data, and advertising data) can be aggregated, matched, and/or then stored in a suitable data storage medium or database within the advertising measurement system 122.  At step 216, these matched data can be made accessible in real-time or in batch to interested parties such as advertisers, agencies, programming networks, and other users).
a journey manager module implemented by the at least one computing device to generate:  key performance indicators based on the aggregated data for output via a user interface for respective ones of a plurality of stages of user engagement with the digital services (Paragraph Number [0194] teaches the audio detection device 4952 may also be programmed to estimate a number of engaged viewers based on audio detection and 
performance forecasts for output via the user interface for respective ones of a plurality of stages of user engagement with the digital services of the service provider system (Paragraph Number [0109] teaches performing multivariate analyses using data stored in the system 302, such as granular and attribute-encoded observations of ad exposure and purchase events within specific households 102 over time, for example.  Such analyses can facilitate the allocation of weights to certain components or variables 
the performance forecasts generated using machine learning in real time based on the aggregated data (Paragraph Number [0190] teaches a lookup table predictive algorithm 4922 may be employed in connection with one or more lookup tables 4924 to analyze viewership data by program, program type, network, sex or age group associated with the viewers 4904, among other variables.  As with many algorithms described herein, the lookup table predictive algorithm 4922 may employ a neural network, a genetic algorithm, machine learning, or various mathematical techniques to analyze the viewership data. Paragraph Number [0077] teaches each of the different sets of data described above (i.e., clickstream data, program data, product purchase data, market touchpoint or media exposure data, and advertising data) can be aggregated, matched, 
a segment manager module implemented by the at least one computing device to generate key performance indicators for a segment of a user population across the plurality of stages of user engagement for output via the user interface (Paragraph Number [0106] teaches a monitoring service module 338 can be configured to provide visibility into the application state, such as by displaying logged-in users or showing currently running application tasks (e.g., queries, data uploads, etc.).  This module 338 may also be configured to collect and make available performance statistics (e.g., response times, queue length, etc.), generate recommendations to rebalance shards or if to add additional components to improve system 302 performance).
As per claim 3, Harvey teaches each of the limitations of claim 1.
In addition, Harvey teaches:
wherein the plurality of sources includes user profile data, financial data, clickstream data, product data describing usage of the digital services, entitlement data, and targeting data (Paragraph Number [0095] teaches subscriber Insights may provide insight required to understand the "Silent Sufferers" vs.  speculation.  A churn pattern analysis, risk detection, prediction and prevention analysis may be performed.  These insights may lead to an organization's tech support and customer care being able to 
As per claim 11, Harvey teaches each of the limitations of claim 1.
In addition, Harvey teaches:
wherein the data aggregation module is configured to verify accuracy of transformed data through comparison of the data an input and as transformed for aggregation as part of a data lake as a unified data architecture (Paragraph Number [0077] teaches each of the different sets of data described above (i.e., clickstream data, program data, product purchase data, market touchpoint or media exposure data, and advertising data) can be aggregated, matched, and/or then stored in a suitable data storage medium or database within the advertising measurement system 122. Among other functionality and features, the report generators may include standard tables, multiple regression analyses implemented at the household level, statistical comparisons of households that switched to a given product brand versus the rest of the product category, and model-based projections of what the findings suggest should be the optimal reallocation of the marketing mix for a given product brand.  Report generators can be configured to process and present a range of data and calculations of data including, for example and without limitation, ratings, shares, households using television or HUT calculations, demographics of product users, reach/frequency, frequency distribution, 
As per claim 12, Harvey teaches:
In a data-driven operating model (DDOM) digital service management system, a method implemented by at least one computing device, the method comprising: (Paragraph Number [0068] teaches the invention may employ data collected directly from cable and satellite television DSTBs, a known television industry term for devices used by television distribution system providers to convert and process video signals received from a content provider for presentation on a consumer's television screen.  DSTBs are typically microprocessor-based and generally also contain substantial memory and, in an increasing proportion of cases, return data communication paths. Paragraph Number [0106] teaches a monitoring service module 338 can be configured to provide visibility into the application state, such as by displaying logged-in users or showing currently running application tasks (e.g., queries, data uploads, etc.).  This module 338 may also be configured to collect and make available performance statistics (e.g., response times, queue length, etc.), generate recommendations to rebalance shards or if to add additional components to improve system 302 performance).
The remaining claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 13, Harvey teaches each of the limitations of claim 12.
In addition, the claim limitations are substantially similar to the claim limitations found in claim 3 and are rejected for the same reasons put forth in regard to claim 3.
As per claim 14, Harvey teaches each of the limitations of claim 12.
In addition, Harvey teaches:
wherein the digital services implement digital content creation (Paragraph Number [0097] teaches the middle tier 304 may include various services configured to interface with the data access tier 306 and the presentation tier 308 of the advertising measurement system 302, such as through a Web Services interface 322 (as shown in FIG. 3B).  These services may be embodied as application programming interfaces (APIs) or other types of computer-executable applications or software instructions embodied in various modules that execute various functions within the system 302 and enable integration into one or more computer systems or legacy systems of an advertiser, media agency, creative agency, or other users 326).
As per claim 15, Harvey teaches each of the limitations of claim 12.
In addition, Harvey teaches:
further comprising generating performance forecasts for output via the user interface for respective ones of a plurality of stages of user engagement with the digital services of the service provider system, the performance forecasts generated using machine learning in real time based on the aggregated data (Paragraph Number [0109] teaches performing multivariate analyses using data stored in the system 302, such as granular and attribute-encoded observations of ad exposure and purchase events within specific households 102 over time, for example.  Such analyses can facilitate the allocation of weights to certain components or variables for generating predictive estimates of the contribution of each such component to the combined sales effect of all of a given brand's advertising and promotion.  For example, percentage ROI weights can 
As per claim 16, Harvey teaches each of the limitations of claim 12.
In addition, Harvey teaches:
further comprising generating a recommendation identifying a particular key performance indicator of the key performance indicators (Paragraph Number [0194] teaches the audio detection device 4952 may also be programmed to estimate a number of engaged viewers based on audio detection and analysis of tones of voice, microtremors, separate music or other audio sources (e.g., radio).  It can be seen that such analysis can be used to predict a level of distraction versus immersion or engagement by the viewers 4904. For example, if the audio detection device 4952 detects several voices interacting, it can be inferred that the viewers 4904 have been distracted from the content being displayed on the program delivery source 4902.  In contrast, if the audio detection device 4952 detects expressions of laughter during tuning to a program coded as a comedy, then 
As per claim 17, Harvey teaches each of the limitations of claims 12 and 16.
In addition, Harvey teaches:
wherein the recommendation is based on detecting that an amount for the particular key performance indicator deviates from a target amount for the particular key performance indicator (Paragraph Number [0063] teaches a "true target index" or "TTI" refers to a calculated metric or report that can be used to analyze the target composition of alternative media environments across different target groups. The TTI report may allow users to compare the targeting efficiency of defined advertising campaigns against each other when shown during specific shows, for example. Paragraph Number [0098] teaches a statistics service module 324 may be configured to encapsulate typical extraction calculations performed on clickstream data which can be used in reports and in macro functionality at the report level, such that a request from a user 326 to generate a report may only require making a single call or a single Web Service method.  The 
As per claim 18, Claim 18 recites claim limitations that are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 19, Harvey teaches each of the limitations of claim 18.
In addition, the claim limitations are substantially similar to the claim limitations found in claim 15 and are rejected for the same reasons put forth in regard to claim 15.
As per claim 20, Harvey teaches each of the limitations of claim 18.
In addition, the claim limitations are substantially similar to the claim limitations found in claims 16 and 17, and are rejected for the same reasons put forth in regard to claims 16 and 17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2011/0288907 to Harvey et al. (hereafter referred to as Harvey) in view of U.S. Patent Application Publication Number 2020/0322662 to Korte et al. (hereafter referred to as Korte).
As per claim 2, Harvey teaches each of the limitations of claim 1.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs which is taught by the following citations from Korte:
wherein the plurality of stages are sequential stages that describe non-overlapping portions of user engagement as part of obtaining and maintaining a subscription to access the digital services (Paragraph Number [0095] teaches subscriber Insights may provide insight required to understand the "Silent Sufferers" vs.  speculation.  A churn pattern analysis, risk detection, prediction and prevention analysis may be performed.  These insights may lead to an organization's tech support and customer care being able to provide an informed and rapid response to subscriber errors and complaints.  Additionally, a number of calls to a customer support center may be reduced by employing preventive actions.  In this way, the silent sufferers may be met where they are and their problems may be acknowledged and solved without them first calling and complaining. (See examples of sequential tracking of user engagement in Table 3) (See also Paragraph Numbers [0169] and [0175])).
Both Harvey and Korte are directed to determining customer retention in subscription service models. Harvey teaches the generation of performance indicators and 
As per claim 4, Harvey teaches each of the limitations of claim 1.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs which is taught by the following citations from Korte:
wherein one or more stages of the plurality of stages includes an event indicating a transition from the one or more stages to another stage of the plurality of stages (Paragraph Number [0095] teaches subscriber Insights may provide insight required to 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 5, Harvey teaches each of the limitations of claim 1.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs which is taught by the following citations from Korte:
wherein the plurality of stages includes a discover stage, a try stage, a buy stage, a user stage, and a renew stage (Paragraph Number [0169] teaches based on system monitoring results, subscribers may be accumulated, prioritized and added to a churn prevention list.  A list may be maintained, daily, weekly, monthly or the like.  Subscribers on the list may be automatically called and any issues may be individually addressed to prevent churn. Paragraph Number [0175] teaches in addition to providing insight into subscriber churn, the system may provide insights into market penetration/saturation, 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 6, Harvey teaches each of the limitations of claims 1 and 5.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs which is taught by the following citations from Korte:
wherein at least one said key performance indicator for the discover stage includes: free traffic indicating a number of user visits involving a free sign up and have not previously purchases a subscription; paid traffic indicating user visits having paid entitlement, prospect traffic indicating user visits that have not signed up; lapsed traffic indicating a number of users visits from users that were in paid entitlement but have cancelled within a threshold amount of time; or stopped traffic including a number of user visits from users that were in paid entitlement and have not cancelled within the threshold amount of time (Paragraph Number [0095] teaches subscriber Insights may provide insight required to understand the "Silent Sufferers" vs.  speculation.  A churn pattern analysis, risk detection, prediction and prevention analysis may be performed.  These insights may lead to an organization's tech support and customer care being able to provide an informed and rapid response to subscriber errors and complaints.  Additionally, a number of calls to a customer support center may be reduced by employing preventive actions.  In this way, the silent sufferers may be met where they are 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 7, Harvey teaches each of the limitations of claims 1 and 5.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs which is taught by the following citations from Korte:
wherein at least one said key performance indicator for the try stage includes: trial users indicating a number of user visits within a trial time period for access to the digital services; stopped users indicating a number of formerly paid users that are within a threshold amount of time of a paid entitlement that have not accessed the digital services; lapsed users indicating a number of formerly paid users that are within a threshold amount of time of a paid entitlement that have not accessed the digital services; or a number of successful downloads, installs, or launches. (Paragraph Number [0095] 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 8, Harvey teaches each of the limitations of claims 1 and 5.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs which is taught by the following citations from Korte:
wherein at least one said key performance indicator for the buy stage includes: direct to paid conversion indicating a number of users that have purchased rights to access the digital services without use of a tree trial; trial to paid conversion indicating a number of users that have purchased rights to access the digital services after a free trial; lapsed to paid conversion indicating a number of users that have made a purchase involving the digital services after a threshold amount of time has passed; or paid to paid conversion indicating a number of user purchases made by users that have paid to access the digital services. (Paragraph Number [0095] teaches subscriber Insights may provide insight required to understand the "Silent Sufferers" vs.  speculation.  A churn pattern analysis, risk detection, prediction and prevention analysis may be performed.  These insights may lead to an organization's tech support and customer care being able to provide an informed and rapid response to subscriber errors and complaints.  Additionally, a number of calls to a customer support center may be reduced by employing preventive actions.  In this way, the silent sufferers may be met where they are and their problems may be acknowledged and solved without them first calling and complaining. Paragraph Number [0169] teaches based on system monitoring results, subscribers may be accumulated, prioritized and added to a churn prevention list.  A list may be maintained, daily, weekly, monthly or the like.  Subscribers on the list may be automatically called and any issues may be individually addressed to prevent churn. Paragraph Number [0175] teaches in addition to providing insight into subscriber churn, the system may provide insights into market penetration/saturation, duration of each subscription, prime-time and potential reasoning for dropping a subscription service. (See also Paragraph Number [0095] and Table 3)).

As per claim 9, Harvey teaches each of the limitations of claims 1 and 5.
Harvey teaches the generation of performance indicators and performance forecasts related to determining user engagement, but does not explicitly teach non-overlapping sequential portions of user engagement information to generate specific KPIs which is taught by the following citations from Korte:
wherein at least one said key performance indicator for the use stage includes return rate, seats assignment rate, seat launch rate, and a measure of an amount of time a respective user ID has continued to purchase rights to access the digital services. (Paragraph Number [0095] teaches subscriber Insights may provide insight required to understand the "Silent Sufferers" vs.  speculation.  A churn pattern analysis, risk detection, prediction and prevention analysis may be performed.  These insights may lead to an organization's tech support and customer care being able to provide an informed and rapid response to subscriber errors and complaints.  Additionally, a number of calls to a customer support center may be reduced by employing preventive actions.  In this way, the silent sufferers may be met where they are and their problems may be acknowledged and solved without them first calling and complaining. Paragraph Number [0169] teaches based on system monitoring results, subscribers may be accumulated, prioritized and added to a churn prevention list.  A list may be maintained, daily, weekly, monthly or the like.  Subscribers on the list may be automatically called and any issues may be individually addressed to prevent churn. Paragraph Number [0175] teaches in addition to providing insight into subscriber churn, the system may provide insights into 
One of ordinary skill in the art would be motivated to combine these references as described in regard to claim 1.
As per claim 10, Harvey teaches each of the limitations of claims 1 and 5.
In addition, Harvey teaches:
wherein at least one said key performance indicator for the renew stage includes point-in-time retention, an end of term retention rate, an annual retention rate, overall retention, entity attrition, seat level attrition, chum score, initiated cancellations rate, save rate, gross payment failure rate, payment resolution rate, net payment failure rate, financial retention rate, or cohort retention rate (Paragraph Number [0098] teaches a statistics service module 324 may be configured to encapsulate typical extraction calculations performed on clickstream data which can be used in reports and in macro functionality at the report level, such that a request from a user 326 to generate a report may only require making a single call or a single Web Service method.  The module 324 may be configured to transparently match clickstream data with other data sources (programming, purchases, demographics, etc.).  An API in the statistics module 324 may be configured to invoke supported reports (e.g., return on investment or ROI reports, true target index or TTI reports, audience retention or AR reports, advertising/media exposure or AME reports, reach frequency reports, and others--see below for detailed examples of such reports) with their corresponding parameters. (See also Paragraph Number [0065])).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. H. D./


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624